DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 08/04/2021 have been fully considered but are moot in light of the amendments. The Examiner has introduced the Ramalingam reference to teach the amended portion of the claims.

Applicant argues (pg. 7) that Cao does not teach the newly amended portion of the claim, “specify, among the trips of the plurality of vehicles, based on the trip information and numbers of occupants, trips in which: (1) a travel route of a first vehicle includes a departure point and an arrival point of a travel route of a second vehicle, and (2) a total of a number of occupants in the first vehicle and a number of occupants in the second vehicle is equal to or smaller than a seating capacity of the first vehicle, wherein the first vehicle and the second vehicle are included in the plurality of vehicles.” The Examiner respectfully disagrees. Cao does teach [0105-0106] the route analysis module analyzes the travel record, and identifies the relevant starting and ending points of the travel; the method may include determining a first and second travel pattern associated with the users to generate a carpool proposal; [0046] the carpooling possibility is identified by matching sub-segments where the starting point and the drop off point coincide with the optimal route; [0066] the ride-share planning system will carry the passengers through a route that connects the end point of the original route, without taking 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S Patent Publication No. 2016/0364823) in view of Ramalingam (U.S Patent Publication No. 2018/0275648).

Regarding claim 1, Cao teaches an information processing apparatus comprising a processor configured to: 
acquire trip information, from a plurality of vehicles, about trips, regarding each of the plurality of vehicles in a predetermined region (Cao [0106] the method determines a first travel pattern associated with the first user and a second travel pattern associated with the second user to determine a match between the first and second travel patterns and generate a carpool proposal directed at the users; [0096] the rideshare system provides a localization module that may provide directions and instructions tailored to a particular location); 
specify, among the trips of the plurality of vehicles, based on the trip information and (1) number of occupants, trips in which a travel route of a first vehicle includes a departure point and arrival point of a travel route of a second vehicle (Cao [0105-0106] the route analysis module analyzes the travel record, and identifies the relevant starting and ending points of the travel; the method may include determining a first and second travel pattern associated with the users to generate a carpool proposal; [0046] the carpooling possibility is identified by matching sub-segments where the starting point and the drop off point coincide with the optimal route; [0066] the ride-share planning system will carry the passengers through a route that connects the end point of the original route, without taking 
generate information indicating an effect of ride- sharing on traffic by assuming the ride- sharing for the trips that are specified (Cao [0107] the information provided to the carpool participants include potential cost saving, estimated time saving, as well as other suitable info that may promote the service and/or provide benefit to the user);
output the information indicating the effect of ride sharing on traffic in order to determine which region is one where the service of ride-sharing in a vehicle is effectively deployed (Cao [0107] the information provided to the carpool participants include potential cost saving, estimated time saving (based on traffic, such as velocity of cars in various lanes), as well as other suitable info that may promote the service and/or provide benefit to the user).
Yet, Cao does not teach acquiring trip information, from a plurality of vehicles, about a number of occupants, and
a total of a number of occupants in the first vehicle and a number of occupants in the second vehicle is equal to or smaller than a seating capacity of the first vehicle,
 and calculate the number of traveling vehicles that are reduced by ride-sharing, in the region where the plurality of vehicles travel.
However, in the same field of endeavor, Ramalingam does teach acquiring trip information, from a plurality of vehicles, about a number of occupants (Ramalingam [0137] the vehicle sharing request is meant for sharing passengers among a plurality of vehicles, for example number of 
a total of a number of occupants in the first vehicle and a number of occupants in the second vehicle is equal to or smaller than a seating capacity of the first vehicle (Ramalingam [0137] the ECU receives various information regarding the ride share, for instance, 3 passengers may be traveling in a first vehicle with 10 passengers capacity, and 4 passengers may be traveling in a second vehicle of 10 passengers capacity. In this case, the passengers from one vehicle may be transferred from one vehicle to another, while maintaining the total number of passengers below the maximum capacity),
and calculate the number of traveling vehicles that are reduced by ride-sharing, in the region where the plurality of vehicles travel (Ramalingam [0137-0138] by transferring the passengers from one vehicle to another, the number of vehicles travelling along the same route is reduced. Since the ECU is configured to continuously or periodically analyze route information and the seat mapping information, which includes the transfer information, by updating such information the ECU is able to calculate the number of vehicles that is reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao’s invention of acquiring trip information of a plurality of vehicles and generating an effect of ride sharing on traffic by acquiring information regarding the number of passengers and calculating the number of vehicles reduced, as taught by Ramalingam, for the 

Claims 8 and 9 are rejected under the same rationale as claim 1. 


Regarding claim 3, the combination of Cao and Ramalingam teaches the information processing apparatus according to claim 1, wherein the control unit is configured to: 
calculate a number obtained by multiplying number of trips, that are specified, by a predetermined factor as number of cases for which the ride-sharing may be established, and generate the information indicating the effect of the ride-sharing on traffic, based on the number of cases that is calculated (Cao [0100-0101] to decrease cost and save the environment, carpooling can be done. The accounting system tracks and accounts for rideshare transactions, revenues generated, rideshare participation incentives, and more. The participation information may include the number of successful transactions that the participant has participated in, which may be used to calculate the match and potential cost savings; [0107] the estimated time saving or potential cost saving can be calculated by a benefits calculation module).

Regarding claim 5, the combination of Cao and Ramalingam teaches the information processing apparatus according to claim 1, wherein the processor is configured to determine whether or not to assume that ride-sharing in the first vehicle may be established for the trip that is specified, based on a congenial between a driver of the first vehicle and an occupant of the second vehicle in matching of the driver and the occupant (Cao [0101-0102] the shared interest-scoring determines and compares biographic and behavior information, such as driver-passenger relationship degree (which would affect 

Regarding claim 6, the combination of Cao and Ramalingam teaches the information processing apparatus according to claim 1, wherein the predetermined region is a region including at least one of a departure point or an arrival point of a travel route of a vehicle indicated by the trip information (Cao [070] the ride-share system maybe region-specific based on the user-specified region, wherein the transport service and arrangement are managed based on information such as the drivers, the location of the vehicle, the direction and destination (arrival point)of the vehicles in motion, etc.).

Regarding claim 7, the combination of Cao and Ramalingam teaches the information processing apparatus according to claim 1, wherein the effect of the ride-sharing on traffic includes at least an amount of reduction in a vehicle traffic volume in the predetermined region or an amount of reduction in a travel cost for traveling by a vehicle in the predetermined region (Cao [0107] the information provided to the carpool participants include potential cost saving, estimated time saving, as well as other suitable info that may promote the service and/or provide benefit to the user).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cao  in view of Ramalingam, further in view of Lambert et al. (U.S Patent Publication No. 2018/0268709; hereinafter “Lambert”). 

Regarding claim 4, the combination of Cao and Ramalingam teaches the information processing apparatus according to claim 1, wherein the processor is configured to determine an optimal match, 
Yet, the combination of Cao and Ramalingam does not teach determining whether or not to assume that ride-sharing in the first vehicle may be established for the trip that is specified. 
However, in the same field of endeavor, Lambert does teach determining whether or not to assume that ride-sharing in the first vehicle may be established for the trip that is specified (Lambert [0023] there are thresholds for accepting a combined ride, for example, the system may have a predetermined timeout threshold for the shared ride. If the threshold (tolerance) is exceeded, it can be assumed that the ride will unlikely to be accepted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cao and Ramalingam’s ride-share system that provides a match in consideration of the tolerance by determining if the ride will be established upon matching, as taught by Lambert, for the purpose of matching the passengers for the ride-share with similar thresholds (Lambert [0023]). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/J.Y./Examiner, Art Unit 3665              

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665